Houghton, J.:
In 1902 the Stillwater and Mechanicville Street Railway Company obtained an order requiring this defendant to make track connections with it for the purpose of facilitating the free interchange of cars between its street electric road and the defendant’s steam railway.
This plaintiff has absorbed the Stillwater and Mechanicville Street Railway Company and it is now a part of its system of surface roads.
That order was affirmed by the Court of Appeals (Matter of Stillwater & M. St. Ry. Co., 171 N. Y. 589), and such rail connections were made and a traffic agreement entered upon and cars interchanged until October, 1904, when the defendant canceled .and terminated its agreement and refused to receive or deliver cars from *376or to the plaintiff over such connection, as well as another which had been- made: at another point on one of plaintiff’s lines. This action was 'commenced to restrain the defendant from refusing to receive and deliver cars and carload lots of freight over such com Sections, and a temporary injunction obtained Which lias been continued during the pendency of the action by the order which is appealed from.
While the precise question now involved was not decided therein, we think the principles enunciated and the interpretation given, to the various sections of the Railroad Law* in Matter of Stillwater & M. St. Ry. Co., (supra) make it decisive of this case, and that the order of the Special Term should be affirmed -upon the authority of that decision.
The appellant urges that the question of the actual interchange of cars not being-before the court whatever is said or foreshadowed in the opinion in that case should not be deemed a part of the decision. But it is difficult to- conceive of the court forcing a physical connection for the switching' of cars and the interchange of traffic which would be utterly useless if cars were' not, to be switched and traffic interchanged.
Railroad companies are -corporations of such á public character that it must be conceded that the-LegislatUre has- power t'O-eOrripel the interchange of cars and traffic in the interest of the, public welfare if it sees fit, and it seems to us that the Court of Appeals has decided that the Legislature has so. enacted.
People ex rel. Jennings v. President, etc., D. & H. C. Co. (90 App. Div. 618), decided by this court, is not- ah authority to the contrary. In that case the' relator sought by mandamus to compel the delivery of loaded cars- to the Oheonta, CboperstOwn and' Richfield Springs Railway Company by the defendant over the connection which had'been established' between the two- roads. It appeared that the railway company owed the defendant a large sum for freight already delivered.; that the surface road was insolvent, and was being operated-by the relator as- receiver, and that its tracks and'roadbed Were so badly constructed and Out of repair that it was dangerous to transport loaded freight cars thereon; and that the *377relator had no ability to pay any damage which might ensue. Under these circumstances the Special Term refused the mandamus, and we affirmed its order. There was no occasion or intention to decide that under any and all circumstances, either by mandamus or injunction or action, the interchange of cars and freight in bulk could not be compelled by the courts. The mandamus having been refused, and we deeming, under the circumstances, the refusal proper, we did not decide whether or not mandamus would lie. Here the plaintiff brings its grievance into court by action, and any question as to appropriate remedy is eliminated, for if it has any rights it may establish them in such manner.
The order should be affirmed, with ten dollars costs and disbursements.
All concurred, except Parker, P. J., dissenting.
Order affirmed, with ten dollars costs and disbursements.

 See Laws of 1890, chap. 565, as amd'.— ¡¡-Ref.-.